Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to application 16/412557 filed on 05/15/19. 

Claims 1-10 are remain pending in the application.





Claim Rejections - 35 USC § 102  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corso Heath (US Pub. 2018/0001835).

As to claim 1 the prior art teach a vehicle-mounted cup holder with a wireless charging function, characterized in that it comprises the holder comprising: 

a shell, wherein said shell is formed with comprised of a cup holding body for accommodating a cup and a mobile phone accommodating chamber for accommodating a mobile phone wherein said cup holding body is located at the front of said shell,  wherein said cup holding body is formed with a cup accommodating cavity that is exposed on the top, wherein a lower end of said cup holding body extends downwards and forms a mounting 

electricity supply coils are being tightly fixed on the lower end of said mobile phone supporting face and said electricity supply coils are being electrically connected with a circuit board mounted in said shell, wherein said circuit board is provided with a power supply input wire, and wherein said power supply input wire passes through said shell and is connected to a plug (see fig 1-6 paragraph 0010-0017 and background); 

and a side wall of said shell is provided with one or more charging ports connected with said circuit board (see fig 3-7 paragraph 0016-0022). 

As to claim 2 the prior art teach the wherein an upper surface of said mobile phone supporting face concaves inwards so as to form a groove, and wherein a subplate for contacting the mobile phone is tightly fixed in the groove (see fig 1-6 paragraph 0009-0014 and summary).

As to claim 3 the prior art teach wherein said subplate is made comprised of an elastic material, and wherein skidproof stripes are arranged on the surface of said subplate (see fig 2-7  paragraph 0011-0015)

As to claim 4 the prior art teaches the wherein a lower surface of said mobile phone supporting face is arranged with a round mounting groove, and wherein said electricity supply coils are mounted in said round mounting groove (see fig 3-7 paragraph 0012-0016 and background).

As to claims 5 the prior art teaches the wherein a lower surface of said mobile phone supporting face is provided with a convex plat, and wherein said round mounting groove is arranged on said convex, a depth of said round mounting groove 45 being larger than the height of said convex plat (see fig 1-6 paragraph 0009-0014).
 
As to claim 6 the prior art teach characterized in that: wherein said shell comprises:a lower shell portion and an upper shell portionf4he, wherein a front end of said lower shell portion concaves downwards in order to form a mounting member having a round cross section, and a cup accommodating cavity that is exposed on the top is formed in said mounting member, wherein a front end of said upper shell portion is provided with a cup mouth corresponding to said cup accommodating cavity wherein a rear end of the upper shell portion is provided with an oblique plane, and wherein said oblique plane concaves inwards so as to form the mobile phone accommodating chamber, wherein said rear end of said mobile phone accommodating chamber extends along its length direction to the outside of said upper shell portions, and wherein a installation chamber is formed between said mobile phone accommodating chamber and said lower shell portion, and said circuit board 45 being securely mounted in said installation chamber (see fig 1-7 paragraph 00012-0018 and summary.

As to claim 7 the prior art teach characterized in that: wherein said shell comprises an upper shell portion and a lower shell portioned, wherein a rim of said upper shell portion is provided with an annular positioning groove, and the wherein said rim of said lower shell portion is provided with an annular positioning projection that can be clamped into said annular positioning groove, wherein an inner side of the rim of said upper shell portion or said lower shell portion is provided with a guide plate, and wherein the plane in which said guide plate is located is perpendicular to the sidewall of the upper shell portion or the lower shell portion, and wherein said guide plate is arranged with an oblique guide face or an arc-shaped guide face (see fig 4-7 paragraph 0014-0020).

As to claim 8 the prior art teach characterized in that: wherein said cup accommodating cavity comprises an opening end located at the top and an accommodating end located at the bottom; said opening end is cylindrical, and wherein said accommodating end has a frustum cone shape that is bigger at the top and smaller at the bottom^-the, and wherein an inner diameter of said opening end is larger than the largest inner diameter at the top of said accommodating end (see fig 1-5 paragraph 0008-0012). 

As to claim 9 the prior art teaches characterized in that: wherein strip-type grooves are uniformly distributed at the circumference of the outer wall of said mounting member (see fig 3-6 paragraph 0013-0019).

As to claims 10 the prior art teaches characterized in that: the wherein a lower end of said mobile phone supporting face is provided with a backstop face for contacting an end of the mobile phone, and wherein said backstop face is provided with a cushion layer (see fig 4-7 paragraph 0018-0022).


















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BINH C TAT/Primary Examiner, Art Unit 2851